                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

BRIAN COFFEY                                      CASE NO.1:18-cv-02675
On behalf of himself and all others
similarly situated,                               JUDGE CHRISTOPHER A. BOYKO

              Plaintiff,
   v.


BUCKEYE SHAKER SQUARE
DEVELOPMENT CORPORATION,
et al.
          Defendants.

                      AGREEMENT OF SETTLEMENT AND RELEASE

        This Agreement of Settlement and Release ("Settlement Agreement" or "Agreement")

is entered into by Plaintiff Brian Coffey, individually and as representative of the Opt-Ins

who join this Action pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 216(b),

as well as the Settlement Class defined below, and Defendants Buckeye Shaker Square

Development Corporation and John Hopkins. This Agreement is subject to approval by the

United States District Court for the Northern District of Ohio, Eastern Division, and is made

for the sole purpose of consummating the settlement of these Actions on a class-wide basis

subject to the following terms and conditions. In the event the Court does not enter an order

granting final approval of the Settlement, this Settlement is void and of no force whatsoever.

        1.   DEFINITIONS

        1.   Action. "Action" means the civil action in the United States District Court for

the Northern District of Ohio, Eastern Division entitled Brian Coffey v. Buckeye Shaker Square

Development Corporation, et al., Case No.1:18-cv-026575.
       2.    Class and Collective Payments. "Class and Collective Payments" mean the

amounts distributed to Plaintiff, Opt-Ins, and Settlement Class Members as individual

settlement payments.

      3.     Costs of Administration. "Costs of Administration" mean the costs associated

with administering the settlement.

      4.     Notice. "Notice means the Notice to Potential Opt-Ins and Settlement Class

Members agreed upon by counsel and approved by the Court, which is to be mailed to

Potential Opt-Ins and Settlement Class Members. The Notice will include a Consent Form

enabling Potential Opt-Ins to join the Action pursuant to the FLSA, 29 U.S.C. § 216(b), by

signing and returning the Consent Form during the Notice Period.

      5.     Notice Period. "Notice Period" means the period of fourteen days after the

mailing of the Notice to Potential Opt-Ins and Settlement Class Members.

      6.     Defendants.    "Defendants" mean the settling defendants in the Action,

Buckeye Shaker Square Development Corporation and John Hopkins.

      7.     Effective Date. "Effective Date means the date when the Court enters an

order granting final approval of this settlement and entering judgment dismissing all claims

against the settling Defendants, Buckeye Shaker Square Development Corporation and John

Hopkins, with prejudice.

      8.     Opt-Ins. "Opt-Ins" means the persons who join the Action pursuant to the

FLSA, 29 U.S.C. § 216(b), by signing and returning the Consent Form during the Notice

Period.

      9.     Parties. "Parties" mean Plaintiff and Defendants, as defined above.

      10.    Plaintiff. "Plaintiff" means Brian Coffey.

                                             2
       11.     Plaintiffs Counsel. "Plaintiffs Counsel" means Scott D. Perlmutter and

Thomas A. Downie.

       12.    Potential Opt-Ins.     "Potential Opt-Ins" means all hourly, non-exempt

employees of Buckeye Shaker Square Development Corporation during July or August 2018.

       13.    Settlement. "Settlement" means the settlement of the Action under the terms

and conditions set forth in this Settlement Agreement.

       14.    Settlement Class. The "Settlement Class" consists of all hourly, non-exempt

employees of Buckeye Shaker Square Development Corporation during July or August 2018.

       15.    Settlement Class Members. "Settlement Class Members" shall mean all

members of the Settlement Class.

              RECITALS

       16.    This Settlement resolves bona fide disputes involving wage-and-hour claims

under the FLSA,29 U.S.C. §§ 201-219, and corresponding provisions of Ohio wage-and-hour

law, as well as claims under the Ohio Fraudulent Transfer Act, Ohio Rev. Code Ann. §§

1336.01, et seq.

       17.    The parties are represented by experienced counsel. Extensive investigation

was conducted on both sides and settlement negotiations were rigorous. The parties believe

the resulting agreement appropriately balances the expenses, risks, and possible outcomes of

protracted litigation on the merits. For the Plaintiff, Opt-Ins, and Settlement Class Members,

the proposed settlement will eliminate the risk and delay of litigation and make substantial

payments available to all.

      18.     Therefore, in consideration of the mutual promises contained herein and other

good and valuable consideration, the receipt of which is hereby acknowledged, the Parties do

                                             3
 hereby settle, compromise, and resolve any and all claims specified herein, except with

respect to enforcement of this Agreement, as follows:

       III.   APPROVAL OF SETTLEMENT AND DISMISSAL OF ACTION

       19.    Fair, Adequate, and Reasonable Settlement.         The Parties agree that the

Settlement is fair, adequate,and reasonable and will so represent to the Court.

       20.    Cooperation. The Parties agree to cooperate and take all steps necessary to

accomplish and implement the terms of this Settlement Agreement.

       21.    Joint Motion for Approval of Settlement. Within one week after the execution

of this Agreement, the Parties will jointly move the Court to (a) conditionally certify this

Action as a collective action pursuant to the FLSA,29 U.S.C. § 216(b),(b)certify the proposed

Settlement Class pursuant to Fed. R. Civ. P. 23, (c) preliminarily approve the settlement of

FLSA claims for Potential Opt-Ins who join this Action pursuant to § 216(b) and the proposed

settlement of Settlement Class Members' state-law wage-and-hour claims and fraudulent

transfer claims pursuant to Rule 23(e), and (d) approve a Proposed Notice to Potential Opt-

Ins and Settlement Class Members.

      22.     Preliminary and Final Orders. The Joint Motion will ask the Court to enter a

Proposed Preliminary Approval Order granting the above matters and directing the

dissemination of the Notice. At the conclusion of the Notice Period, the parties will submit a

Proposed Final Order granting final approval of the settlement and entering final judgment

dismissing all claims against the settling Defendants, Buckeye Shaker Square Development

Corporation and John Hopkins, with prejudice.

      IV.     SETTLEMENT PAYMENTS




                                              4
         23.   Total Settlement Amount. Defendants will pay the Total Settlement Amount

of Thirteen Thousand Seven-Hundred Fifty Dollars ($13,750), which constitutes adequate

consideration for the Settlement and will be paid in full and final settlement of all claims

against the settling Defendants, Buckeye Shaker Square Development Corporation and John

Hopkins.

       24.     Collective and Class Payments. The Total Settlement Amount,after deduction

of the Service Award, Attorneys' Fees, and Reimbursed Litigation Expenses, will constitute

the Net Proceeds of the Settlement. The Net Proceeds will be made available to the Plaintiff,

Opt-Ins, and Settlement Class Members in individual settlement payments as provided

below.

       25.     Method of Allocation, Two-thirds of the Net Proceeds will be paid to all

Settlement Class Members in settlement of their state-law claims under Ohio's wage-and-

hour laws, Fraudulent Transfer Act, and   common law.   The remaining one-third of the Net

Proceeds will be paid to Plaintiff and the Opt-Ins in settlement of their FLSA claims. The

Plaintiff and Opt-Ins are also Settlement Class Members and therefore eligible for payments

in each group.

      26.      Plaintiffs Service Award. From the Total Settlement Amount, Plaintiff Brian

Coffey will receive a service award of $500 in recognition of his assistance to Plaintiff's

Counsel and his vital contribution to achieving the Settlement on behalf of all Settlement

Class Members.

      27.      Attorneys' Fees and Reimbursed Litigation Expenses.         From the Total

Settlement Amount, Plaintiffs Counsel will receive $2,000 for attorneys' fees and

reimbursement of litigation costs.

                                             5
       28.    Tax Treatment of Class and Collective Payments and Service Award. After

the filing of the Action, Defendant Buckeye Shaker Square Development Corporation paid

Plaintiff and other Settlement Class Members the amounts they were owed in unpaid base-

rate wages during July and August 2018. The additional amounts to be paid to the Plaintiff,

Opt-Ins, and Settlement Class Members under this Agreement will be treated as non-wage

income and reported to appropriate taxing authorities on Forms 1099. The Plaintiff, Opt-Ins,

and Settlement Class Members shall be solely responsible for their income tax liabilities

arising from their receipt of such payments.

       V.     SETTLEMENT ADMINISTRATION

       29.    Defendants will issue checks to Plaintiff, Opt-Ins, and Settlement Class

Members and bear all associated costs. Plaintiffs Counsel will assist in calculating and

approve the amounts of the checks.

       30.    Roster of Potential Opt-ins and Settlement Class Members. Within one week

after the filing of the Joint Motion, Defendant Buckeye Shaker Square Development

Corporation will provide a Roster to Plaintiff's Counsel listing the name and last known

address of all Potential Opt-Ins and Settlement Class Members as defined herein.

       31.    Mailing of Notice.     Upon the entry of the Preliminary Approval Order,

Plaintiffs Counsel will send the Notice and accompanying Consent Form to Potential Opt-

Ins and Settlement Class Members by First-Class United States mail at the addresses listed in

the Roster.

      32.     Deadline for Consent Forms and Requests for Exclusion. The deadline for

Potential Opt-Ins to return signed Consent Forms and for Settlement Class Members to

request exclusion from the Settlement Class will be fourteen days after the date of mailing of

                                               6
the Notice. Consent Forms and requests for exclusion will be deemed timely if they are

signed and postmarked on or before the deadline. Consent Forms and requests for exclusion

will be filed with the Court with the Proposed Final Order.

       33.    Distribution of Settlement Proceeds. Defendants will distribute the Class and.

Collective Payments,Service Award, and attorneys' fees and reimbursed litigation expenses

within one week after the Effective Date,

       34.   Non-Cashed Settlement Checks. Settlement checks that remain undeliverable

or uncashed 90 days after the Effective Date shall be void and the funds shall be reallocated

to the Plaintiff, Opt-Ins, and Settlement Class Members who have cashed their checks.

       VI.   RELEASE OF CLAIMS

      35.    Claims Released by Plaintiff. Plaintiff hereby releases and forever discharges

the settling Defendants, Buckeye Shaker Square Development Corporation and John

Hopkins, from any and all claims under federal and state law, including but not limited to

the FLSA, 29 U.S.C. §§ 201-219, the Ohio Constitution art. II, § 34a, the Ohio Fraudulent

Transfer Act, Ohio Rev. Code Ann.§ 1336.01, et seq., and Ohio common law.

      36.    Claims Released by Opt-Ins. Opt-Ins release and forever discharge the settling

Defendants, Buckeye Shaker Square Development Corporation and John Hopkins,from any

and all claims under federal and state law,including but not limited to the FLSA,29 U.S.C. §§

201-219, the Ohio Constitution art. II, § 34a, the Ohio Fraudulent Transfer Act, Ohio Rev.

Code Ann.§ 1336.01, et seq., and Ohio common law.

      37.    Claims Released by Settlement Class Members. Settlement Class Members

release and forever discharge the settling Defendants, Buckeye Shaker Square Development

Corporation and John Hopkins, from any and all claims under state law, including but not

                                             7
limited to the Ohio Constitution art. II, § 34a, the Ohio Fraudulent Transfer Act, Ohio Rev.

Code Ann.§ 1336.01, et seq., and Ohio common law.

       38.    The releases become effective on the Effective Date.

       VII.   GENERAL PROVISIONS

       39.    Court Approval. This Agreement is conditioned upon approval by the Court.

If the Court denies preliminary or final approval, the Action will resume as it existed prior to

the execution of this Agreement.

       40.    No Admission. Nothing contained in this Settlement Agreement shall be

construed or deemed an admission of liability, culpability, negligence or wrongdoing on the

part of Defendants, and Defendants deny any such liability. Each Party has entered into this

Settlement with the intention to avoid further disputes and litigation with the attendant

inconvenience and expenses.

       41.    Construction.    The Settlement shall be governed by and construed in

accordance with the laws of the State of Ohio. The Parties agree that the terms and

conditions of this Settlement Agreement are the result of lengthy, intensive arms-length

negotiations between the Parties and that this Settlement Agreement shall not be construed in

favor of or against any Party by reason of the extent to which any Party participated in the

drafting of this Settlement Agreement.

      42.     Modification. This Settlement Agreement may not be changed, altered or

modified,except in a writing signed by the Parties and approved by the Court.

      43.     Integration. This Settlement Agreement contains the entire agreement between

the Parties, and all prior or contemporaneous agreements, understandings, representations

and statements, whether oral or written and whether by a Party or such Party's legal counsel,

                                              8
relating to the resolution of the Action, are merged in this Settlement Agreement. No rights

under this Settlement Agreement may be waived except in writing signed by the Parties.

       44.     Assigns. This Settlement Agreement shall be binding upon and inure to the

benefit of the Parties and their respective heirs, trustees, executors, administrators, successors

and assigns.

       45.     Counterparts. This Settlement Agreement may be executed in counterparts.

When each Party has signed and delivered at least one such counterpart, each counterpart

shall be deemed an original, and, when taken together with other signed counterparts, shall

constitute one Settlement Agreement, which shall be binding upon and effective as to all

Parties.

      46.      Jurisdiction. The parties request that the Court retain jurisdiction to enforce

the terms of the Settlement and this Settlement Agreement.




                                               9
       IN WITNESS WHEREOF, the parties have signed this Agreement on the dates set

forth with their signatures.


                                          BY PLAINTIFF:



Date                                     BRIAN COFFEY

                                         s/ Scott D. Perlmutter
                                         Scott D.Perlmutter(0082856)
                                         2012 West 25th Street,Suite 716
                                         Cleveland,OH 44113
                                         216-308-1522
                                         Fax: 888-604-9299
                                         scott@tittlelawfirm.corn

                                          s/ Thomas A. Downie
                                         Thomas A. Downie (0033119)
                                         46 Chagrin Falls Plaza #104
                                         Chagrin Falls, Ohio 44022
                                         440-973-9000
                                         torn@chagrinlaw.com

                                         Attorneys for Plaintiff


                                         BY DEFENDANTS:



Date                                     JO jid   w (171)12,4,44,
                                                  OPKINS
                                                  O

                                         BUCKEYE SHAKER SQUARE
                                         DEVELOPMENT CORPORATION

                                         By:

7-Qs-l9                                                                        .MK /504
                                                                           C141)
Date

                                         si Elizabeth A.Crosby
                                         BRENT BUCKLEY(0017010)


                                       10
 ELIZABETH A. CROSBY (0041433)
 DAVID L. MOORE(0087253)
 BUCKLEY KING LPA
 1400 Fifth Third Center
 600 Superior Avenue,East
 Cleveland OH 44114-2652
 P:(216)363-1400; Fax:(216)579-1020
 buckley@buckleyking.com
 crosby@buckleyking.com
 moore@buckleyldng.corn

 Attorneysfor Defendants John Hopkins and
 and Buckeye Shaker Square Development
 Corporation




11
